Exhibit 10.3
(TRAVELPORT LOGO) [y91524y9152401.gif]
May 27, 2011
          Re: Employment Agreement
Dear Eric:
          This Letter Agreement, entered into effective as of the date hereof
between you and Travelport Limited (“Travelport Ltd.”), memorializes certain
agreements between Travelport Ltd. and you relating to your continued employment
with Travelport Ltd. Capitalized terms used but not defined herein shall have
the meaning ascribed to such terms in the employment agreement entered into
between you and Travelport Ltd. dated August 3, 2009 (the “Employment
Agreement”).
          1. Effective as of January 1, 2011, your Base Salary shall be at an
annual rate of no less than $600,000. The amounts representing the increase in
your base salary from January 1, 2011 through the date this change is processed
shall be paid as soon as reasonably practicable following the date hereof.
          2. As soon as practicable following the date hereof, in recognition of
your contribution to the sale of the GTA business, Travelport Ltd. or one of its
subsidiaries shall pay to you a bonus equal to $2,000,000.00, less applicable
withholdings and deductions.
          3. Your Employment Agreement is hereby amended to delete
Section 7(c)(iii)(C) thereof; provided, however, subject to your execution,
delivery and non-revocation of a General Release in accordance with the
provisions of the Employment Agreement and continued compliance with any other
applicable terms and conditions of the Employment Agreement, you shall be
eligible for continued participation in the health and welfare benefits of
Travelport Inc. (or its successor), a subsidiary of Travelport Ltd., for
thirty-six (36) months at active employee rates in the event your employment is
terminated without Cause or as a result of a Constructive Termination, in
accordance with and subject to the terms of your Employment Agreement and the
General Release.
          4. Section 7(c)(iii)(D) of the Employment Agreement is hereby amended
to require your execution of a General Release (substantially in the form
attached to the Employment Agreement) within forty-five (45) days following
termination of employment (and non-revocation of such release) as a condition to
the accelerated vesting of any equity-based awards, as described in such
section.
          5. Upon your termination of employment, you will be paid your account
balance under the Travelport Officer Deferred Compensation Plan (the “Deferred
Compensation Plan”) in accordance with the terms of the Deferred Compensation
Plan.
          6. By executing this Letter Agreement, you hereby acknowledge that no
event or circumstance has occurred on or prior to the date hereof that would
constitute a Constructive Termination within the meaning of your Employment
Agreement and, by executing this Letter Agreement, you hereby release the
Company and its affiliates from any and all claims under or in connection with
your Employment Agreement arising from facts and circumstances occurring prior
to your execution of this Letter Agreement.

 



--------------------------------------------------------------------------------



 



          Please indicate your agreement and acceptance of the terms of this
Letter Agreement by signing below. Except as modified by this Letter Agreement,
the Employment Agreement is confirmed in all respects.

            TRAVELPORT LIMITED
      By:   /s/ Jeffrey J. Clarke        Name:   Jeffrey J. Clarke       
Title:   President and CEO     

            ACCEPTED AND AGREED TO:
      /s/ Eric J. Bock      Eric J. Bock             

2